Hon. D. H. Utlsy            OpInIon NO. v-173
County Auditor
Clay county                 Re:   Authority 0r the commis-
Henrietta,  Texas                 sioncrs’ court or Clay
                                  County to equip the “Clay
                                  County Memorial HospItalW.

Dear Sir:
                              I
          Your request for an opinion of this    Department
on the above subject matter Is aB followr:
          “Clay County citizens    have donated money
     and bought stook In a Hospital to be erected
     In Henrietta,   same befw called Clay County
     Ysmorial Hospital.    The aontract for erection
     of this building   has been let.
            “The County oovernment has no intezest
      ao rsr.. The Hospital Cowittee   has oalled
      on the Commlsslonera~ Court for aid In aqu%p-
    : ping the laboratpry.
         ’ “Clay County has a contract vith the
     Wichita Fnl.ls Clinfc UoapItsl for the cere or
     Clay County’s inc’irents Hospitalization,  which
     In 1946 amounted to $5,400.
          “The :>~uestlon---Can SL.:y Sounty lenally
     equip the la boratoxy out of Permnent    Impmve-
     ment Fund. on a contrbct nfth aaid Hospital to
     care for Clay Coun)g’a Indllpents, until said
     County Is reimbursed ror money use6 In.*equlp*-*    +---
     pin said laboratory?*
            We quote rrom a letter of J.pril 18th from Hon.-
A. 9. Hodges,   County SuPqe or Clay County, In answer to
OUTrmpast     for adaitioml information:
           “In reply to your letter  of April 12 In
     referenoe to Clay County InvestIng money In
     eqaipment for a hospital   owned by 8trek holdek.
     Wo have made ao ebntrrot with direatore   at this
Him. D. ?I. Utlay,   Page 2   v-173


      time but before we put any money Into It we will
      have o contract with the dfrectors   of this hospi-
      tal to the effect that It will be owned by the
      Qounty and the Title will be vested in the County
      until such time that the County will be reimbursed
      hy services  ~from t?e hospital for indigent patients.
      We at this t ims have to make a contract with out of
      Gounty hoapitnla to toke ccr,e of our patients whfch
      Is very inconvenient.    The County proposes to pur-
      chase the naI.d Laboretory equipment out of the Per-
      manent Znprovement Fund .”
           It has been repeutedly held that the Commission-
ers’ Court is a Court of lI.mi ed jurisdiction      and it may
exercise  only such authoritp iis is conferred by the Con-
stitution  and statutes of this State.    ‘ir’e cite the follow-
Ing authorities:
            Article  V, Seo. 10, Tex. Const.; Art. 2351,
       Rev. Civ. Stat. of Texas; ‘Tex. Juris.,    Vol. 11,
       paSea 563-566; Bland vs. Orr, 39 S.X. 558; Nunn-
      ‘Warren PublIshin% Company vs. Hatohinson County,
       45 3.w. 2a, 651; Ho’?6 vs. Cnmphell, 48 3.W. 2d
       515; Lond.manvs. St&t~e, 97 S.X. 2P 264: El Paso
       County VS. &lam, 106 S .:‘;. zd , 3O3: Reward vs..
       Henderson Oounty, 116 3.;:;. 2d, 2731; Dobson vs.
       Marshall, 118 3.X’. Zd, 621; Mills County vs. Lam-
       pasas County, 40 3.ri. 404.
            The authority     of the Co.mfaIseIonarst Court to
make a contract on the oounty’s behalf is strictly           litn-
Ited to tint conferred       either expressly or by reasonable
implication   by the Constitution      and statutes  of this State,
and a county may contract only in the manner on’ for the
purposes provided by stctute        and Is net bouna by a con-
;y2;;fep;       ;y”,pyg?~,“:          n”P;,“,~g;,:;;  F;‘,‘; *;yo
eci ios.
           The authority   of. the CommIssIoners~ Court to
establish  or enlarge a oou*ty hospital    Is found under
Chapter 5, Title 71, Ati. 4478, V.C.3.      The provisions
or said ArtIole   pertain to only county hnepltnls end
would not, therefore,    authoriee the expenc?iture of ooun-
ty rtis   ror the purposes 0r equipping; a hospital     not
olunad or operated by tha oouuty.
              We quote the r0110w*    pertinent   constitutional
pzpvisions:
    ,i   .

i


             &m. D. IX. Dtley,      Page 3, V-17a


                         *The Legialaturs     shall tulvo no power to
                   authorize any aounty, bity, town 0~ other polit-
                   loal oo omtion or rubdivision         of the S.Wts
                   to lend ?1ts credit    ot, to~gmant pub110 money or
                   thing or value in aid of, or to any lncllviQw1,
                   aasociatLon or 4or oration whatsoever,       . . .*
                   (Art. III,  8043. St !

                         *No oounty, aity, or other munloipal cor-
                   poration &all    hersoftr.r bsoome a oubaaribsr to
                   the oapltal  of uny prfvet,e corporntlon  or aeso-




                          Ye know ot no oonstltutionaL         or statutory     pro-
             &eion which would authorize           the Oommisaioners’ Court
             Or Clay County to make 6 oontract v;ith the “Clay County
             Eemorial Bodpital*,        8 prirate LNtitrYtioO,       vihorsby. the
             oounty obligates       itoeli  to equip the leboratory        of such
             hospital,    end the hospitel      obligetea   itsdr to oare r0r
             the oounty’s lndiqents        until the county is relmhursed
             for the expenditure of money in equippinK the laboratory
             of lu4h hoapitsl.         MOrOOWt?, it is our opini.on that the
             Legialaturc     is prohibited     from authorizing      the .oounty
             to enter into tb4 “joint         venture * that is now under oon-
             sldsrotion.       Although ArUcle      4491, V .C .S . , RuthorlzinS
             a county which has no city with a populetion               of more
             then 10,000 to contrect        vllth any legally     incovoo~ted
             association     or hospital for the cere o!’ the indigent
             siok, said Article        cannot be oonotrued to authorize R
             contract which would violate          ths above ouoted constitu-
             tlonal    provtiion.
                         In tfM 0~44 or AApt vs. Oincinneti,    35 L.R.A.
             737, the Supreme dourt or Ohio construed the oonstitution-
             al provision.of     tbat Stste which is very slmilnr to Arti-
             ~14~III, Sec. 52, of our State Constitution.       We quotes
             the following    i-mm seid oaae on pp. 741-742:
                         “The 44dou4      quOrtlOn la whether this 8 S
                   lb constitutional.       84CUOn 6 wf Article      8 or
                   the Constitution     is BE followa:      *The general
                   assembly shall .never euthorlas any oounty, city,
                   town, or township, by rote of its oltizens,           or.
                   otherwiee,    to beeone   n,4tOokhlOer     in any joint-
                   stoak company, oorporatlm3,        or aesoolation   whet-
                   ever;  or to raise money for or loan lta credit
.   -




        Han. D. Ii. WJsy,   Page 4, v-173


             to, or in aid .0r, any such company, oOrpOratfOn,
             or assoclation.~     Th? ruii soaps. of this
                                                        _ . section
                                                               .~~S
             of the Constitution    his not yet been aecermlnea
             by this court.     In Walker vs. Cinoinnati;T;~     (33;"
             St. 15, 8 Am. Rep. 24, the oourt says:
             chief which this section interdicts      is a business
             partnership    between a municipality   or subdivirion
             or the state and inaividuala     and private   oorpora-



             if it should! bk deemed wise ana &onomical to
             authorize munloipalitlss       who own vraterworks, or
             gas works, to lease them lea a means for supplying
             the public needs, wo know or no constitutional
             impediment.      But thls~ is a diiferent   thing from
             inveatinr    bublia money in the enterprises       of others,
             or rrom ~ihina them with money or cledit.           In on4
             o&4, the whole aroorietarr        intareat i! bin the pub-
             lie,   and its euthoritv
                              -- _______" ia~~~&~~unt, while in the
             other, the reverse is t #rue.'      This section of the
             Coaatitution     not only~prohibits    a 'business   partner-
             ship' which carries the idaa of a joint or undivided
             interest,    but it goes further,     and prohibits   a mu-
             nioipality    from being the owner Of part of a proper-
             ty which is owne& and controlled        in part by a cor-




              the use, or having property     the use of which it
              does not need. it may lease     tha same to others;




                    Under the iaota submitted, Clay .Oouaty would
        be contemplating   the purchase of equipment to be ,used by
        the Clay County &e,aorial Hospital,   a privste,   charitable
        iMtitutfon.     In via* or th4 rumgoirq    muthority, such a
.i   r.




          Bon. D. .fl. Vtloy,   Paar   5, V-173



          &oadure   would vlolrta Art. IIT, 900. 52, and Art. XI,
          Sea. 3, of our State Oonrtitution  in tht   pub110 moneys
          would be expended for tha iurtheranoe   of privste ,enter-
          prise, and the county .w*rauld
                                       not control the property in
          which it invested its public funds.
                      Therefore,      it 18 our opinion thst the Comis-
          sloners’ Court or Clay Uounty doer not have the ,authotl-
          ty to make a oontraot with ths Vlag County MamorlalHos-
          pital*,   a private,    oharltable    lnatltutlon,    whereby the
          oounty obligates     itself    to rquip tha lebomtory~ of such
          hospital,   and the hospital obllgatea         itself  to care for
          the oounty’s indigent8        until the county .la r6in$med
          r0r the expenditure or Y)Hf $n l          qulppim .tbb hospital.

                                               Ju
                         The Comnlseiollsr8’.   court or Clay county
                 doe8 not have tha ruthority          to Pke a contract
                 with the *Clay Couaty Ysrsprlal llospital”,           a
               . private    oharltablr    lmtitution,      whnby    the
                 county obligates      itself   to equip the laboratory
                 of suoh hoepltal,       and the herpital     obligetas
                 itself    to oere for the oounty’s.lndigents           un-
                 tll the oountp ir roinburred           rqr t&. expendi;
                 ture of sonay ln rqulpplry         tll* &a 1tr1.
                 52, Art. III and 160. 2, Art. Xl, La.               co%-
                 tution.




          JR: d ja: jrb